Name: Council Regulation (EC) No 131/94 of 24 January 1994 opening a Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90 (1994)
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  foodstuff
 Date Published: nan

 No L 22/527. 1 . 94 Official Journal of the European Communities COUNCIL REGULATION (EC) No 131/94 of 24 January 1994 opening a Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90 (1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % without a levy for frozen buffalo meat falling within CN code 0202 30 90, the total quan ­ tity of which, expressed in terms of boneless meat, has been fixed at 2 250 tonnes ; whereas that quota should accordingly by opened for 1994 ; Whereas there should be a guarantee in particular of equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; whereas, to that end, a system for using the Community tariff quota based on the presentation of a certificate of authenticity guaranteeing the nature of the products, their provenance and their place of origin should be introduced ; Whereas the detailed rules for the application of this Regulation should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90 amounting to a total of 2 250 tonnes, expressed in terms of boneless meat, is hereby opened for 1994. 2. The Common Customs Tariff duty applicable to the quota shall be 20 % and the levy shall be nil . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the products, their provenance and origin ; (b) provisions concerning recognition of the document enabling the guarantee referred to in (a) to be verified. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (') OJ No L 148, 28 . 6. 1968, p. 24. Regulation as last amended by Regulation (EEC) No 125/93 (OJ No L 18, 27. 1 . 1993, p. 1 ).